 PLASTIC FABRICATING CO., INC.Plastic Fabricating Co., Inc.andDistrict Lodge 70,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,Petitioner.Case17-RC-5984November 7, 1969DECISION, ORDER, AND DIRECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAPursuant to a stipulation for certification uponconsent election approved April 1, 1969, an electionby secret ballot was conducted on April 17, 1969,under the direction and supervision of the RegionalDirector for Region 17, among the employees in thestipulated unit described below. At the conclusion ofthe election, the Regional Director served upon thepartiesa tally of ballots which showed that, ofapproximately 106 eligible voters, 103 ballots hadbeen cast, of which 51 were for, and 50 against, thePetitioner.Two ballotswerechallenged.Thechallenged ballots are sufficient in number to affectthe results of the election. Thereafter, the Petitionerfiled timely objections to the election.InaccordancewithNationalLabor RelationsBoard Rules and Regulations, Series 8, as amended,theActingRegionalDirectorconductedaninvestigationof the challenged ballots and theobjections and, on August 7, 1969, issued and dulyserved upon the parties his report on challenges andobjections. In his Report he recommended that thetwo challenges be overruled, that the ballot cast byJames M. Yeager be opened and counted, and theallegedly void ballot be counted; and that, if therevised tally reveals that a majority of votes hasbeen cast for the Petitioner, the Petitioner becertifiedand the objections then be considered asmoot and no further action be taken. If the revisedtally shows that the Petitioner did not receive amajorityofvotescastintheelection,herecommended that Objections 1, 3, 5, 6, and 8 beoverruled; and that Objections 9 and 10 not be ruledupon.He also recommended, in this event, thatObjections 2, 4, and 7 be sustained, that furtherEmployer conduct revealed during the course of hisinvestigation be found to be objectionable conduct,and that the election, therefore, be set aside and anew election directed.On August 22, 1969, theEmployer filed timely exceptions to the ActingRegionalDirector'sReport as it related to theEmployer's conduct found to be objectionable, and asupporting brief in which it requests that a hearingnow be held. The Petitioner filed no exception.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.533Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Inaccordancewith the stipulation of theparties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allproductionandmaintenanceemployeesincluding truckdrivers employed at theWichita,Kansas, plant of Plastic Fabricating Co., Inc.,EXCLUDING office-clerical employees and allother employees, and guards and supervisors asdefined in the Act as amended.5.The Board has considered the Acting RegionalDirector's Report and the Employer's exceptions. Inthe absence of exception thereto, the Board adopts,proforma,theActingRegionalDirector'srecommendation that the two challenges beoverruled; thatObjections 1, 3, 5, 6, and 8 beoverruled; and that no ruling be made on Objections9 and 10.TheActingRegionalDirectortreatedtheEmployer's demand for a hearing, made during thecourse of the investigation of the objections, as amotion, and denied it in his report. In its exceptions,theEmployer alleges,inter alia,that it was notgiven an adequate opportunity to present evidence,and requests accordingly that a hearing now be held.We find no merit in the Employer's contention itwas not afforded an adequate opportunity to presentevidence and that therefore a hearing was or isrequired in this case.We note,inter alia,that at notime has the Employer specifically denied, or offeredany evidence disputing, any of the factual findings oftheActing Regional Director.We, therefore, denythe Employer's request for a hearing.'We find that the Employer's exceptions to theActingRegionalDirector's recommendation thatObjections 2, 4, and 7' be sustained, raise nomaterial issues of fact or law which warrant reversalof the Acting Regional DirectorHowever, inadopting the recommendation that Objection 2 be'Lazzara Products,Inc.178 NLRB No31, Louisville Chair Company.161NLRB358, 375,enfd385 F 2d 922 (C A6),N L R B v DifcoLaboratories,389 F 2d 663, 667 (C A 6), cert denied 393 US 828Accord,N L R BvTennesseePackers,379 F 2d 172, 177 (C A 6) SeeN L R BvHuntsvilleManufacturing Company.203 F 2d 430, 431-433(C A 5), enfg 99 NLRB 73We adopt theActingRegional Director's findings that, as to Objection4, the acceleration of a wage increase,and as to Objection 7, the plantmanager'sthreats to discharge union supporters,made to employees,interfered with the election179NLRB No. 86 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDsustained,we rely solely on his findings that theEmployer (1) threatened an employee that if thePetitionerwon the election, the Employer wouldhave to "get rid of" part-time employees; (2) askedan employee how he felt about the Petitioner,warned him that employees would be sorry if thePetitioner won the election, and said employees didnot know how stubborn the Company could be; (3)questioned an employee as to why he was for thePetitionerandwhetherhehadattendedthePetitioner'smeetings,warned him that it was"foolish to be for theunion,"and promised himthat there would be "lots of opportunity" in the newplant;(4)calledan employee into the plantmanager'soffice and interrogated him as to his pastunionaffiliation and as to what the Union had donefor him, told him that there was too much talk andthe plant manager ran the plant, that the plantmanager had a stack of employment applicationsand would replace employees in the event of astrike, and that there had been a layoff at anotherplant of the Employer when a union came in; askedhim how he felt about the Petitioner, and promisedthat his pay would increase if he stayed with theEmployer; (5) impliedly requested an employee totalk to other employees against the Petitioner; and(6)interrogatedemployeesconcerningunionactivity.We find it unnecessary to rule on the ActingRegionalDirector'sfindings,conclusions,andrecommendations as to Employer conduct revealedduring the course of his investigation and which hetreatedasanadditionalobjectionand foundobjectionable.His finding that such conduct wasobjectionable is only cumulative and does not affectthe result herein.ORDERIt is hereby ordered that the challenges be, andthey hereby are, overruled.DIRECTIONItisherebydirectedthataspartof theinvestigation to ascertain the representative for thepurposesofcollectivebargainingamong theemployees of Plastic Fabricating Co., Inc., at itsWichita,Kansas,plant in the stipulated appropriateunit,theRegionalDirector for Region 17 shall,pursuant to National Labor Relations Board Rulesand Regulations Series 8, as amended, within 10days from the date of this Decision, open and countthe ballot cast by James M. Yeager, and count theallegedly void ballot and,thereafter,prepare andcause to be served upon the parties a revised tally ofballots,includingthereinthecountof saidchallenged ballots.IT IS FURTHER DIRECTED thatin the event therevised tally of ballots shows the Petitioner receivedamajority of the valid votes cast,theRegionalDirector shall issue a Certification of Representativeto the Petitioner.IT IS FURTHER DIRECTED that should the revisedtallyof ballots show that the Petitioner has notreceived a majority of the valid ballots cast, theelection conductedon April 17,1969, shall be setaside,and a second election be conducted among theemployees in the unit found appropriate,at suchtime as the Regional Director deems appropriate.The Regional Director for Region 17 shall directand supervise the election,subject toNationalLaborRelationsBoardRules and Regulations.Eligible to vote are those in the unit who wereemployed during the payroll period immediatelypreceding the date of issuance of the Notice ofSecond Election,including employees who did notwork during that period because they were ill, onvacation,or temporarily laid off.Also eligible areemployees engaged in an economic strike whichcommenced less than 12 months before the electiondate and who retained their status as such duringthe eligibility period and their replacements. Thosein the military services of the United States mayvote if they appear in person at the polls.Ineligibletovote are employees who have quit or beendischarged for cause since the designated payrollperiod and employees engaged in a strike who havebeen discharged for cause since the commencementthereof, and who have not been rehired or reinstatedbefore the election date,and employees engaged inan economic strike which commenced more than 12months before the election date, and who have beenpermanently replaced.'Those eligible shall votewhether or not they desire to be represented forcollective-bargaining purposes by DistrictLodge 70,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO.'in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,NL R B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 17 within 7days after the date of issuance of the Notice of Second Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are riled